PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Winterholler, et al.
Application No. 16/423,722
Filing Date: May 28, 2019
Attorney Docket No. 21334-2831 (HI-00849 US)
For: SIGNAL EVALUATION OF AN ACCELERATION SENSOR
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed November 1, 2021, which is being treated as a request under 37 CFR 1.55(f), to accept the delayed submission of the certified copies of the foreign applications.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copies of German Patent Application Nos. 10 2016 123 327.7 and 10 2016 122 912.1 received on November 1, 2021.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions